Citation Nr: 1026687	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-37 129	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 
1989. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2006 and July 2008, the Board remanded the appeal for 
further development.

The Veteran's October 2004 substantive appeal, in addition to 
entitlement to a TDIU, perfected the appeal of the issues of 
entitlement to service connection for cervical arthritis, lumbar 
arthritis, a bilateral hip disability, and a bilateral hand 
disability.  The RO, in a March 2009 rating decision, granted 
service connection for each claimed service connection issue.  As 
such these issues are no longer in appellate status.

The Board notes the Veteran submitted recent medical evidence to 
the Board after certification of this appeal, including current 
X-rays of the shoulders.  See 38 C.F.R. §§ 20.800; 20.1304(c) 
(2009).  The Veteran states in an accompanying letter that the 
evidence should be considered in regard to his prior to claims of 
entitlement to service connection for right and left shoulder 
disabilities.  The Board further notes that the Veteran is 
currently in receipt of service-connected benefits for 
degenerative arthritis of both shoulders.  The Board finds that 
because the evidence reveals no pertinent or relevant information 
that could possibly aid him in his present claim, a remand for 
consideration by the agency of original jurisdiction (AOJ) is 
unnecessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Also, 
the evidence of X-ray diagnosis of arthralgia of the right 
shoulder and left shoulder is cumulative of evidence already in 
the file.  See 38 C.F.R. §§ 19.9(b)(3), 19.37(b), 20.1304(c).  In 
addition, nothing in the evidence indicates that additional 
records regarding the Veteran's employability should be obtained 
from a physician or facility.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

The Veteran's accredited representative raised the issue 
of entitlement to service connection for a mental 
condition as secondary to, or aggravated by, his service-
connected conditions in a statement of May 2010.  As this 
matter has not yet been adjudicated or the subject of an 
appeal, it is referred to the RO for the appropriate 
consideration.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: 
degenerative arthritis of the right shoulder, evaluated as 10 
percent disabling, effective October 7, 2002; degenerative 
arthritis of the left shoulder, evaluated as 10 percent 
disabling, effective October 7, 2002; degenerative changes of the 
left knee, evaluated as 10 percent disabling, effective October 
7, 2002; degenerative arthritis of the right knee, evaluated as 
10 percent disabling, effective October 7, 2002; tendonitis of 
the left Achilles tendon, evaluated as 10 percent disabling, 
effective October 7, 2002; tendonitis of the right Achilles 
tendon, evaluated as 10 percent disabling, effective October 7, 
2002; arthritis of the ankles, evaluated as 10 percent disabling, 
effective October 7, 2002; degenerative joint disease of the left 
hand, evaluated as 10 percent disabling, effective October 11, 
2003; degenerative arthritis of the right hand, evaluated as 10 
percent disabling, effective October 11, 2003; degenerative 
arthritis of the right hip, evaluated as 10 percent disabling, 
effective October 11, 2003; degenerative arthritis of the left 
hip, evaluated as 10 percent disabling, effective October 11, 
2003; lumbar arthritis, evaluated as 20 percent disabling from 
October 11, 2003, and 10 percent disabling, effective September 
28, 2007; and cervical spine arthritis, evaluated as 20 percent 
disabling from October 11, 2003, and 10 percent disabling, 
effective September 28, 2007.  The RO assigned a combined 
disability evaluation of 90 percent from October 11, 2003, and 80 
percent, effective September 28, 2007.

2.  The Veteran's service-connected disabilities do not preclude 
him from securing or following substantially gainful employment.




CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The Veteran seeks entitlement to a TDIU.  The Veteran contends 
that his only full time employment has been manual labor and that 
his service-connected disabilities prevent him from performing 
manual labor.  The Veteran reported that he last worked in 
February 2003 and that he has not been able to work since due to 
difficulties with walking, standing, and driving.

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe that 
it is impossible for the average person to secure and follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful 
employment as "employment at which non-disabled individuals earn 
their livelihood with earnings comparable to the particular 
occupation in the community where the Veteran resides."  See 
M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
Veteran's level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such as 
age or impairment caused by non-service-connected disabilities 
are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).

For the purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered as 
one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including the 
bilateral factor, if applicable, (2) disabilities resulting from 
common etiology or a single accident, (3) disabilities affecting 
a single body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a 
prisoner of war.  38 C.F.R. § 4.16(a)(1)-(5).

The Veteran's service-connected disabilities are: degenerative 
arthritis of the right shoulder, evaluated as 10 percent 
disabling, effective October 7, 2002; degenerative arthritis of 
the left shoulder, evaluated as 10 percent disabling, effective 
October 7, 2002; degenerative changes of the left knee, evaluated 
as 10 percent disabling, effective October 7, 2002; degenerative 
arthritis of the right knee, evaluated as 10 percent disabling, 
effective October 7, 2002; tendonitis of the left Achilles 
tendon, evaluated as 10 percent disabling, effective October 7, 
2002; tendonitis of the right Achilles tendon, evaluated as 10 
percent disabling, effective October 7, 2002; arthritis of the 
ankles, evaluated as 10 percent disabling, effective October 7, 
2002; degenerative joint disease of the left hand, evaluated as 
10 percent disabling, effective October 11, 2003; degenerative 
arthritis of the right hand, evaluated as 10 percent disabling, 
effective October 11, 2003; degenerative arthritis of the right 
hip, evaluated as 10 percent disabling, effective October 11, 
2003; degenerative arthritis of the left hip, evaluated as 10 
percent disabling, effective October 11, 2003; lumbar arthritis, 
evaluated as 20 percent disabling from October 11, 2003, and 10 
percent disabling, effective September 28, 2007; and cervical 
spine arthritis, evaluated as 20 percent disabling from October 
11, 2003, and 10 percent disabling, effective September 28, 2007.  
The RO assigned a combined disability evaluation of 90 percent 
from October 11, 2003, and 80 percent, effective September 28, 
2007.

As such, the Board finds that the Veteran meets the schedular 
criteria for a TDIU because the Veteran's disabilities of the 
orthopedic system have a combined evaluation in excess of 60 
percent disabling.  38 C.F.R. §§ 4.16(a)(3), 4.25, 4.26.  As 
such, the Board will consider whether the Veteran's service-
connected disabilities render the Veteran unable to secure and 
follow a substantially gainful occupation.

In a VA treatment record in May 2003 the Veteran stated that he 
could not hold a job due to pain in the hands, knees, ankles, 
back and elbows.  He had worked as a brick layer but reportedly 
could not do that work due to pain.  He also earned a little as a 
minister.  In an addendum to a VA treatment note, dated in May 
2003, the Veteran was noted to be suffering from arthritis of 
multiple joints and was considered to be unemployable.  This 
opinion was rendered by a VA psychiatrist and was unaccompanied 
by any rationale.

In a decision of an Administrative Law Judge (ALJ) of the Social 
Security Administration (SSA), the Veteran was found to be able 
to perform sedentary work; however, the Veteran would be unable 
to work on a sustained and regular basis because of pain and 
emotional constraints.  The ALJ found that he was disabled from 
September 24, 2003, due to severe impairments consisting of 
arthritis, multiple joints; type II diabetes mellitus; asthma; 
hypertension; schizo/affective disorder; and drug and alcohol 
abuse in remission by history.  The Veteran testified that he 
used a cane and leg braces.  He was noted to have past work 
experience as an insurance salesman and as a pest control 
salesman both of which were classified as light, semi-skilled 
work.  He also had at least a high school education.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in July 2003.  The Veteran reported that his pain was 
exacerbated with damp weather, weightbearing activities 
(prolonged standing), prolonged walking, and inclines of any 
sort, lifting, pushing, and pulling.  He reportedly had not 
worked since February 2003 due to his multiple joint pains.  He 
was noted to have a decreased grip and also weakness and 
increased pain when holding pins, lifting and grasping round 
objects.  The diagnoses were mild arthritis of the bilateral 
shoulder, knee, ankle and AC joint with muscle spasms and 
osteopenia, mildly-severe functional loss due to pain.  He also 
was diagnosed as having bilateral chronic Achilles tendinitis of 
the ankles with moderate to mildly-severe functional loss due to 
pain and bone inflammation with multiple arthralgias, moderate to 
mildly-severe functional loss due to pain.  

In a November 2003 VA medical care visit, the Veteran reported 
that he was unable to hold a job due to his medical conditions.  
In September 2004 the Veteran complained of a difficulty working 
due to his difficulty walking caused by his arthritis.

Upon VA examination in December 2003, it was noted that he had 
problems with his posture and gait and could hardly walk well.  
He had constant flexion of his head forward.  The diagnoses were 
lumbar spine narrowing of L4-S1 with spondylotic changes and 
moderate range of motion due to pain and cervical spine arthritic 
changes with moderate loss of range of motion due to pain.  

In a September 2004 statement, the Veteran reported that he could 
hardly get out of bed and that his legs hurt so badly that he 
could hardly drive.  He also reported that the doctor stated that 
he was unable to work.  
 
The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in September 2007.  The Veteran reported that in the 
early 2000s, he worked as a pest controller for one year and 
secondary to the extended driving and his arthritis, he applied 
for and received SSA benefits.  After physical examination the 
Veteran was diagnosed with mild degenerative joint disease of the 
knees, ankles, and hips; arthralgia of the shoulders; tendonitis 
of the ankles; arthralgia of the hands; and mild degenerative 
disc disease of the cervical, thoracic, and lumbar spine.  The 
examiner opined that the Veteran's impairment due to his service-
connected arthritis and tendonitis of the Achilles tendons does 
not impact the Veteran's ability to obtain and maintain sedentary 
employment.

The Veteran's post service records reveal that the Veteran 
obtained employment with Sears Termite and then another pest 
control company.  In addition, the Veteran has reported that he 
worked as a salesman after determining that he could no longer 
work as a brick layer.  The Veteran reports that he is a high 
school graduate, and that he has not tried to undertake any other 
education and training before or after he became too disabled to 
work.  He also had not tried to obtain employment since he became 
too disabled to work.  

One of his employers from May 1997 to July 1998 provided 
information in August 2009 that he performed work in sales and 
left the position because he was dissatisfied with the type of 
work.  The RO was unable to contact his other employer.  Upon 
contacting the Veteran in August 2009, it was noted in a report 
of contact that the company, Sears Termite and Pest Control, had 
gone out of business and an address was not available.  

The Veteran was afforded a VA C&P examination in October 2009.  
After examination the examiner diagnosed the Veteran with mild 
degenerative arthritis of the knees, mild degenerative arthritis 
of the ankles, mild degenerative arthritis of the hips, 
arthralgia of the shoulders and hands, mild degenerative disc 
disease of the cervical spine, mild degenerative spondylosis and 
disc disease of the lumbar spine, and mild Achilles tendinitis.  
The examiner rendered the opinion that "it is likely that he 
would not be able to perform manual labor, involving prolonged 
standing, walking, climbing, crawling, or lifting heavy 
objects."  However, the examiner stated that the Veteran's 
disabilities do not prohibit him from "being engaged in 
sedentary type of work."

As such, the Board finds that the preponderance of the evidence 
is against finding that the Veteran is unable to secure or follow 
a substantially gainful occupation due to his service-connected 
disabilities.  The Board acknowledges that the Veteran has a high 
school education, is trained as a mason, and that a VA 
psychiatrist rendered the opinion that the Veteran was 
unemployable.  However, the evidence shows that the Veteran has, 
at times, worked as a preacher and a salesman since separation 
from service and a VA examiner found that the Veteran was able to 
perform sedentary work.  The Board finds the opinion of the VA 
examiner more probative than that of the VA psychiatrist because 
the VA examiner provided rationale for the opinion that the 
Veteran could perform sedentary employment after a thorough 
examination of the Veteran.  See Prejean v. West, 13 Vet. 
App. 444, 448-89 (2000); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In addition, a SSA Administrative Law 
Judge (ALJ) found that the Veteran was capable of sedentary 
employment; however, the ALJ stated that the Veteran could not 
sustain this type of work due to his pain and emotional 
difficulties.  The Board notes that this statement does not 
associate an inability to work solely with the Veteran's service-
connected disabilities, but rather with the Veteran's pain and 
emotional difficulties.  As the preponderance of the evidence is 
against finding that the Veteran is prohibited by his service-
connected disabilities from securing or following a substantially 
gainful occupation due to his service-connected disabilities, 
entitlement to a TDIU is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Lastly, the Board notes that as the Veteran meets the schedular 
disability criteria pursuant to 38 C.F.R. § 4.16(a), submission 
of the Veteran's claim to the Director, Compensation and Pension 
Service, for extra-schedular consideration, is not warranted.  
38 C.F.R. § 4.16(b).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in April 2004 that fully addressed all notice elements.  The 
letter informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's respective 
duties for obtaining evidence.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the appellant 
because the actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and given 
ample time to respond, but the AOJ also readjudicated the case by 
way of a statement of the case issued in August 2004 after the 
notice was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential fairness 
of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the notice 
provided did not address the effective date provisions that are 
pertinent to the appellant's claim, such error was harmless given 
that TDIU is being denied, and hence no effective date will be 
assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records and 
the records regarding the Veteran's application for SSA 
disability benefits.  The appellant was afforded an adequate VA 
medical examination in October 2009.  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


